Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 1 of 10 PageID 79




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   DEBORAH KOFLER,

               Plaintiff,

   v.                                    Case No. 8:20-cv-1460-T-33AEP

   SAYDE STEEVES CLEANING
   SERVICE, INC.,

             Defendant.
   ______________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant Sayde Steeves Cleaning Service, Inc.’s Motion to

   Dismiss (Doc. # 10), filed on August 4, 2020. Plaintiff

   Deborah Kofler responded on August 14, 2020. (Doc. # 11). For

   the reasons that follow, the Motion is denied.

   I.    Background

         Kofler began working for Sayde as a residential and

   commercial cleaner on February 28, 2020. (Doc. # 1 at 3).

   Around this time, Kofler asked to take two weeks of unpaid

   leave in mid-April “to help care for her newborn grandchild.”

   (Id.). Sayde agreed. (Id.).

         In   March   2020,   Kofler’s     “two   minor   children   were

   affected by school closures due to COVID-19 and as a result

   were required to stay at home with [Kofler].” (Id.). “On or


                                     1
Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 2 of 10 PageID 80




   around April 1, 2020, [Kofler] informed [Sayde] that her two

   minor children were at home due to COVID-19 related school

   closures, and [she] requested paid leave in accordance with

   the” Families First Coronavirus Response Act (FFCRA). (Id.).

   Sayde “failed to respond to [Kofler’s] request in regard to

   her benefits under the FFCRA.” (Id. at 4).

         “On   or    around    April     8,   2020,     [Sayde]   terminated

   [Kofler’s] employment stating that she would be eligible for

   rehire in six months.” (Id.). According to the complaint,

   Sayde “retaliated against [Kofler] for pursuing her rights

   under the [Fair Labor Standards Act (FLSA)] and the FFCRA by

   terminating her employment.” (Id.).

         Kofler initiated this action on June 26, 2020, asserting

   claims for FLSA retaliation and FFCRA retaliation against

   Sayde. (Doc. # 1). Now, Sayde moves to dismiss the complaint.

   (Doc. # 10). The Motion is ripe for review.

   II.   Legal Standard

         On a motion to dismiss pursuant to Rule 12(b)(6), this

   Court accepts as true all the allegations in the complaint

   and   construes    them    in   the   light   most    favorable   to   the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262 (11th Cir. 2004). Further, the Court favors the plaintiff

   with all reasonable inferences from the allegations in the


                                         2
Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 3 of 10 PageID 81




   complaint. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

         [w]hile a complaint attacked by a Rule 12(b)(6)
         motion to dismiss does not need detailed factual
         allegations, a plaintiff’s obligation to provide
         the grounds of his entitlement to relief requires
         more than labels and conclusions, and a formulaic
         recitation of the elements of a cause of action
         will not do. Factual allegations must be enough to
         raise a right to relief above the speculative
         level.
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

   citations omitted). Courts are not “bound to accept as true

   a legal conclusion couched as a factual allegation.” Papasan

   v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

   consideration to well-pleaded factual allegations, documents

   central    to   or   referenced   in   the   complaint,   and   matters

   judicially noticed. La Grasta v. First Union Sec., Inc., 358

   F.3d 840, 845 (11th Cir. 2004).

   III. Analysis

         A.    FLSA Retaliation

         In Count I, Kofler asserts a claim for FLSA retaliation,

   arguing that Sayde fired her in violation of the FLSA because

   she had requested FFCRA leave. (Doc. # 1 at 4). The FLSA makes

   it unlawful

         to discharge or in any other manner discriminate
         against any employee because such employee has



                                      3
Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 4 of 10 PageID 82




         filed any complaint or instituted or caused to be
         instituted any proceeding under or related to this
         chapter, or has testified or is about to testify in
         any such proceeding, or has served or is about to
         serve on an industry committee.

   29 U.S.C. § 215(a)(3). To state a claim for FLSA retaliation,

   a   plaintiff   must    allege     that:    “(1)   she     engaged    in   a

   statutorily protected activity; (2) she subsequently suffered

   adverse action by the employer; and (3) a causal connection

   existed   between     the   employee’s     activity   and    the     adverse

   action.” Keith v. Univ. of Miami, 437 F. Supp. 3d 1167, 1171

   (S.D. Fla. 2020).

         Sayde raises multiple arguments for dismissal of this

   claim. None are persuasive. First, it argues that Count I

   fails to state a claim because Kofler has not plausibly

   alleged that she engaged in protected activity under the FLSA.

   (Doc. # 10 at 3). The complaint asserts that Kofler “engaged

   in protected activity under the FLSA” by “pursuing her rights

   under the FFCRA.” (Doc. # 1 at 4).

         Although the FLSA and FFCRA are different statutes,

   retaliation for asserting rights under the FFCRA violates the

   FLSA.   The   FFCRA    prohibits    employers      “from    discharging,

   disciplining, or discriminating against any Employee because

   such Employee took Paid Sick Leave under the [Emergency Paid

   Sick Leave Act (EPLSA)],” which is a part of the FFCRA, or


                                       4
Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 5 of 10 PageID 83




   “because such Employee has filed any complaint or instituted

   or caused to be instituted any proceeding . . . under or

   related to the EPLSA.” 29 C.F.R. § 826.150(a); Families First

   Coronavirus Response Act, Pub. L. No. 116-127, § 5104, 134

   Stat. 178, 196-97 (2020). Under the FFCRA,

         An Employer who discharges, disciplines, or
         discriminates against an Employee in the manner
         described in subsection (a) is considered to have
         violated section 15(a)(3) of the FLSA, 29 U.S.C.
         215(a)(3), and shall be subject to the enforcement
         provisions relevant to such violations set forth in
         sections 16 and 17 of the FLSA, 29 U.S.C. 216, 217.

   29   C.F.R.    §   826.150(b)(2);     Families   First   Coronavirus

   Response Act, Pub. L. No. 116-127, § 5105(b), 134 Stat. 178,

   197 (2020). Thus, retaliation claims regarding the FFCRA may

   be brought under the FLSA. Notably, Sayde fails to address

   the statute and related regulation’s language about the FLSA

   in its Motion.

         In light of the above, Kofler has plausibly alleged that

   she engaged in protected activity under the FLSA by requesting

   FFCRA leave.

         Next, Sayde argues that, “because [Kofler] resigned on

   April 3, 2020, the day before making a request for leave under

   the FFCRA, [she] fails to provide facts demonstrating [she]

   suffered some adverse employment action” and “fails to prove

   a causal link between” her request for leave and the end of


                                     5
Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 6 of 10 PageID 84




   her employment. (Doc. # 10 at 3-4). While Sayde maintains

   Kofler quit on April 3, the complaint            contains no such

   allegation. Rather, the complaint alleges that Kofler was

   still employed by Sayde when she requested FFCRA leave and

   was later fired. (Doc. # 1 at 3-4).

         Because    the   Court    must    accept    the    complaint’s

   allegations as true, the Court will not dismiss this claim

   based on Sayde’s representations about Kofler quitting her

   job before requesting leave. See St. George v. Pinellas Cty.,

   285 F.3d 1334, 1337 (11th Cir. 2002)(“The scope of the review

   must be limited to the four corners of the complaint.”); see

   also Hayes v. U.S. Bank Nat’l Ass’n, 648 F. App’x 883, 887

   (11th Cir. 2016)(“In evaluating whether a complaint should be

   dismissed under Rule 12(b)(6) for failure to state a claim,

   ‘[a] court is generally limited to reviewing what is within

   the four corners of the complaint.’ The question is whether

   the allegations in the complaint, accepted as true, state a

   claim to relief that is plausible on its face.” (citations

   omitted)).

         Finally, even accepting as true that Kofler was fired

   after requesting leave, Sayde argues that the “mere timing”

   between Kofler’s request for leave and her termination is

   insufficient to state a plausible claim of retaliation. (Doc.


                                     6
Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 7 of 10 PageID 85




   #   10    at     4).   The   Court    disagrees.      See   Thomas    v.    Cooper

   Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)(“The

   burden of causation can be met by showing close temporal

   proximity between the statutorily protected activity and the

   adverse employment action.”). The alleged temporal proximity

   between Kofler’s leave request and termination — a mere seven

   days — is sufficient to state a claim for retaliation. See

   McWhorter v. Nucor Steel Birmingham Inc., 304 F. Supp. 3d

   1185, 1194 (N.D. Ala. 2018)(denying motion to dismiss Title

   VII      retaliation      claim   because     “the    close     timing      between

   Plaintiff voicing concerns to other Nucor employees about

   Nucor’s        hiring        practices       and     Plaintiff’s       expedited

   termination supports an allegation that he was terminated in

   retaliation for contacting the EEOC”).

            Thus, the Motion is denied as to Count I.

            B.      FFCRA Retaliation

            In    Count    II,     Kofler   asserts       a    claim     for    FFCRA

   retaliation, arguing that Sayde retaliated against her by

   firing her for requesting paid leave under the FFCRA. (Doc.

   # 1 at 5).

            Sayde    again      argues   this    claim    should    be    dismissed

   because Kofler “was no longer an employee of [Sayde]” when

   she “requested leave under the FFCRA.” (Doc. # 10 at 6). But,


                                            7
Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 8 of 10 PageID 86




   again, the Court must accept the complaint’s allegations as

   true. See Hayes, 648 F. App’x at 887. The Court will not

   dismiss this claim based on Sayde’s representations about

   Kofler quitting her job before requesting leave.

          Next, Sayde argues this claim fails because it would

   qualify for the FFCRA exemption for certain small employers.

   Specifically, Sayde states that it, “as an employer with fewer

   than [fifty] employees, is not a covered employer and would

   be within [its] rights to deny [Kofler’s] request due to the

   risk to the financial health of [Sayde] which would have

   occurred had leave been provided.” (Doc. # 10 at 6).

          True, certain employers with fewer than fifty employees

   may qualify for an exemption from the requirement to provide

   FFCRA leave to employees. See 29 C.F.R. § 826.40(b)(1)(“An

   Employer, including a religious or nonprofit organization,

   with fewer than 50 Employees (small business) is exempt from

   providing Paid Sick Leave under the EPSLA and Expanded Family

   and Medical Leave under the EFMLEA when the imposition of

   such   requirements     would   jeopardize       the   viability   of   the

   business as a going concern.”).

          But this is not a blanket exemption that automatically

   applies to all small employers. As Sayde acknowledges, an

   authorized    officer    of     the       employer   must   make   certain


                                         8
Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 9 of 10 PageID 87




   determinations for the exemption to apply. (Doc. # 10 at 4-

   5). Specifically, an employer “is entitled to this exemption

   if an authorized officer of the business has determined that”:

         (i) The leave requested under either section
         102(a)(1)(F) of the FMLA or section 5102(a)(5) of
         the EPSLA would result in the small business's
         expenses and financial obligations exceeding
         available business revenues and cause the small
         business to cease operating at a minimal capacity;

         (ii) The absence of the Employee or Employees
         requesting leave under either section 102(a)(1)(F)
         of the FMLA or section 5102(a)(5) of the EPSLA would
         entail a substantial risk to the financial health
         or operational capabilities of the business because
         of their specialized skills, knowledge of the
         business, or responsibilities; or

         (iii) There are not sufficient workers who are
         able, willing, and qualified, and who will be
         available at the time and place needed, to perform
         the labor or services provided by the Employee or
         Employees requesting leave under either section
         102(a)(1)(F) of the FMLA or section 5102(a)(5) of
         the EPSLA, and these labor or services are needed
         for the small business to operate at a minimal
         capacity.

   29 C.F.R. § 826.40(b)(1)(i)-(iii). Additionally, “[t]o elect

   this small business exemption, the Employer must document

   that a determination has been made pursuant to the criteria

   set forth by the Department in [Section] 826.40(b)(1).” 29

   C.F.R. § 826.40(b)(2).

         The complaint includes no allegation that Sayde elected

   this exemption or satisfied the exemption’s requirements.



                                     9
Case 8:20-cv-01460-VMC-AEP Document 17 Filed 08/25/20 Page 10 of 10 PageID 88




   Determining whether Sayde was indeed exempt will be a fact-

   specific    inquiry    that     should     be   left    until   the    summary

   judgment   stage.     It   is   not   apparent     on    the    face   of   the

   complaint that the FFCRA exemption applies to Sayde and, thus,

   the Court will not dismiss the FFCRA retaliation claim on

   this basis.1

         The Motion is denied for Count II.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   Defendant Sayde Steeves Cleaning Service, Inc.’s Motion

         to Dismiss (Doc. # 10) is DENIED.

   (2)   Sayde’s answer to the complaint is due within fourteen

         days of the date of this Order.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   25th day of August, 2020.




   1 Given that a retaliation claim related to FFCRA leave can
   be brought under the FLSA, 29 C.F.R. § 826.150(b)(2), the
   Court is unsure if it is appropriate for Kofler to assert
   both an FLSA retaliation claim and a separate FFCRA
   retaliation claim. Regardless, Sayde did not raise this
   argument in its Motion, so the Court need not address the
   issue at this time.


                                         10
